Citation Nr: 0123119	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a chronic gland 
disorder to include lymphadenitis.  

2.  Entitlement to service connection for a chronic skin 
disorder to include lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1955.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a chronic 
gland disorder to include lymphadenitis and a chronic skin 
disorder to include lichen simplex chronicus and denied the 
claims.  In his June 1998 Appeal to the Board (VA Form 9), 
the veteran requested a hearing before a Member of the Board 
sitting at the RO.  In May 2001, the RO readjudicated the 
veteran's claims under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and denied his claims of entitlement to service 
connection for both a chronic gland disorder to include 
lymphadenitis and a chronic skin disorder to include lichen 
simplex chronicus.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran has not been scheduled for the requested hearing 
before a Member of the Board sitting at the RO.  
Additionally, the Board notes that the statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended and new regulations 
have been adopted to implement the statutes.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107(West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran's claims for service connection have apparently 
not been considered under the amended regulations.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the claim is 
remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

2.  The RO should then schedule the 
veteran for the requested hearing before 
a Member of the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


